      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 1 of 32




             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION
____________________________________
                                     )
MACHELLE JOSEPH,                     )
                                     )
          Plaintiff,                 )
                                     )
     v.                              ) Civil Action
                                     ) 1:20-cv-00502-TCB
BOARD OF REGENTS OF                  )
THE UNIVERSITY SYSTEM                )
OF GEORGIA and                       )
GEORGIA TECH ATHLETIC                )
ASSOCIATION.                         )
                                     )
                                     )
          Defendants.                )
____________________________________)

BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR SANCTIONS FOR
                 SPOLIATION OF EVIDENCE

      Plaintiff respectfully requests that the Court order sanctions against Defendant

Board of Regents of the University System of Georgia (“BOR” or “Defendant”) for

its repeated failures to take reasonable steps to preserve relevant text message

evidence on the work-issued phones of three highly relevant witnesses while on

notice of both potential and actual litigation with Plaintiff. BOR’s failure to preserve

this evidence resulted in months’ worth of text messages from a critical time period
         Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 2 of 32




being destroyed or otherwise lost from these witnesses’ phones. BOR acted in bad

faith and destroyed evidence crucial to Plaintiff’s case.

    I.   RELEVANT BACKGROUND1

                  A. Relevant Factual Background

         Plaintiff is the former Head Coach of the Georgia Institute of Technology’s

(“GT” or the “Institute”) women’s basketball (“WBB”) team.             On or around

February 25, 2019, on the heels of Plaintiff’s escalating complaints of unlawful sex

discrimination and retaliation, GT retained the law firm of Littler Mendelson, P.C.

(“Littler”) to launch an expansive investigation into Plaintiff and her program (the

“Littler Investigation”) purportedly to assess the truth of complaints allegedly filed

by four WBB players and two parents about Plaintiff’s coaching. On March 26,

2019, claiming to rely on the contents of the report prepared by Littler (the “Littler

Report”), GT terminated Plaintiff’s employment. This lawsuit followed.




1
 On January 26, 2021, Plaintiff filed a Notice with the Court setting forth preliminary
facts regarding BOR’s failure to preserve the contested text message evidence. Dkt.
123. On February 2, 2021, BOR filed a Response to Plaintiff’s Notice. Dkt. 130.
On February 5 and February 8, 2021, Plaintiff filed a Reply and Amended Reply to
BOR’s Response. Dkt. 131 and 132. On February 17, 2021, the Court issued an
Order finding that the duty to preserve attached on February 26, 2019. Dkt. 136.
Plaintiff incorporates the factual allegations and arguments set forth in her Notice,
Reply, and Amended Reply herein.
                                           2
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 3 of 32




      The central issue in the litigation is why GT terminated Plaintiff’s

employment. BOR avers that it terminated Plaintiff’s employment based on a good

faith belief that the allegations in the Littler Report were true and warranted

separating Plaintiff from employment. Plaintiff contends that BOR had already

decided to terminate Plaintiff’s employment for discriminatory and retaliatory

reasons before receiving the Littler Report, and that it manufactured a reason to

investigate Plaintiff, and then controlled and influenced that investigation, to create

a paper trial justifying BOR’s predetermined termination decision.

                 B. The Evidence Sought

      In discovery, Plaintiff sought documents, including text messages,

concerning, inter alia, the genesis of the Littler Investigation and the Littler Report.

Specifically, Plaintiff sought to assess whether the Littler Investigation was actually

a legitimate response to allegations of Plaintiff’s misconduct from student-athletes

and parents (as BOR avers) or whether it was a concerted effort to manufacture a

pretextual basis for her termination (as Plaintiff alleges).

      BOR’s initial text message production contained highly relevant text message

evidence bearing on this issue. It included a text message from Lynn Durham, then-

Chief of Staff to then-GT President George Peterson on February 13, 2019,

approximately two weeks before GT retained Littler, to then-acting General Counsel

                                           3
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 4 of 32




Aisha Oliver-Staley, stating that Durham believed GT Athletic Director Todd

Stansbury wanted to use letters from parents about Plaintiff to “negotiate” her

departure. BOR-005832-33 (Ex. 1). It also included a text message from Durham

to Oliver-Staley on March 15, 2019, after receiving the draft Littler Report, stating

that she hoped the final Littler Report had “more details” and that the draft was “not

as compelling as” she “had hoped.” BOR-005841 (Ex. 2) 2

      While the few text messages BOR produced in its initial production justify an

inference of pretext, the text message evidence produced was incomplete. On

November 9, 2020, Plaintiff informed GT that its production of text message

evidence was deficient. She also noted that texts between former WBB Player

Personnel Administrator Felicia Tucker and Oliver-Staley on Oliver-Staley’s

personal phone that were known to exist had not been produced. 3 Plaintiff requested

that GT re-collect and produce all relevant text messages from the phones of certain



2
  BOR’s initial production also contained twenty-three screenshots of text messages
between Stansbury and Durham which appeared to relate to the transmission of the
parents’ letters to Stansbury and meetings and discussions that were held around the
complaints. Many of the screenshots had dates and text cut off.
3
  Oliver-Staley used both a GT-issued phone and personal phone to text message
about GT business, including Plaintiff and the Littler Investigation. Oliver-Staley
Dep. 15:6-16:12 (Ex. 3). She obtained the personal phone in her new role “because”
she was “discussing information that is more likely subject to open records.” BOR-
005796-97 (Ex. 4).

                                          4
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 5 of 32




relevant witnesses, including Durham, Tucker, and Akin (collectively, the

“Custodians”) from September 1, 2018, to April 1, 2019 (the “Relevant Time

Period”).4

      On December 1, 2020, BOR produced additional text messages between

Tucker and Oliver-Staley from the latter’s personal phone. These text messages

revealed important information about the student/parent complaints upon which GT

purportedly relied to retain Littler, including that the President’s office had

specifically asked that letters from parents and past players be written about Plaintiff

and that the players’ interest in submitting letters about Plaintiff may have been

“fading” and they did not appear to want to “do it” as of January 31, 2019. BOR-

0015445 at 51-54 (Ex. 5).

      While these text messages filled in some gaps, several critical issues relating

to the origins of the Littler Investigation still remain undisclosed. Plaintiff had

reason to believe that the Custodians’ text messages requested in the November 9

letter would resolve many of these unresolved issues as BOR’s first production of

text messages showed that Tucker, Durham, and Akin were all communicating via

text message about the alleged player and parent complaints.




4
 See also Dkt. 123 at pp. 6-12.
                                           5
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 6 of 32




                C. The Evidence Destroyed

      In a series of subsequent correspondence following Plaintiff’s November 9

deficiency letter, Plaintiff learned that BOR failed to take reasonable steps to

preserve the Custodians’ text messages and had, as a result, deleted or otherwise lost

access to them for the Relevant Time Period. Specifically, BOR failed to ensure that

Durham and Akin turned off the auto-delete settings on their phone, resulting in

Durham’s phone auto-deleting messages after 30 days and Akin’s phone auto-

deleting messages after 1 year. Dkt. 123 at pp. 10-11; Durham Dep. 83:21-84:15

(Ex. 6). BOR delayed issuing a litigation hold notice instructing Akin and Tucker

to preserve text messages until June 11, 2019, and does not appear to have instructed

Durham to preserve her text messages until August 7, 2019, when it notified her,

Akin, and Tucker of its intent to image their phones. BOR-0024807 (Ex. 7); BOR-

0024809 (Ex. 8); BOR-0024823 (Ex. 9); BOR-0024817 (Ex. 10); BOR-0024824

(Ex. 11).5




5
 BOR finally produced emails and the litigation hold notice related to its
preservation efforts in this case on August 20, 2021, after the Court granted Plaintiff
leave to file a motion to compel the letters. Five of the documents concern the
preservation of text messages on the Custodians’ phone. Exhibits 7-11. None of the
others referenced the preservation of text messages, and BOR provided no context
for the instruction that preceded or followed the issuing of these documents.
                                           6
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 7 of 32




      Then, on August 26, 2019, three weeks after acknowledging a need to

preserve Durham’s text messages and one month into litigation, BOR restored

Durham’s phone to factory settings and deleted all text messages from her phone

without imaging the device. Dkt. 123 at p. 10. Further, BOR delayed making images

of Akin’s and Tucker’s phones until February 2020, seven months into litigation and

six months after informing the Custodians of its intent to image their devices, at

which point a year of messages from Akin’s phone had been automatically deleted

and all of Tucker’s messages from the Relevant Time Period were inexplicably

unrecoverable. Id.

                D. Efforts to Fill Gaps Left

      To determine the extent of potentially relevant text messages that were lost,

their importance to proving Plaintiff’s case, and whether they could be replaced with

other discovery, Plaintiff issued subpoenas for the Custodians’ phone records,

deposed a dozen witnesses, subpoenaed documents from third parties, and obtained

additional paper discovery from BOR. The evidence obtained provided further

support that BOR actively searched for a pretext to justify launching the Littler

Investigation and that the Custodians played an important role in that process.

      For example, Plaintiff obtained evidence supporting her belief that the

complaints that led to the players’ meeting with Oliver-Staley on January 26, 2019,

                                         7
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 8 of 32




were more limited, general complaints that GT exploited to justify probing deeper

into Plaintiff’s program. Both Tucker and Francesca Pan, one of the four players

who allegedly complained to Oliver-Staley about Plaintiff on January 26, provided

testimony indicating that Pan’s initial complaint to Tucker about Plaintiff primarily

related to the fact that players and coaches told her that she was bringing a negative

attitude to practices and games. Pan Dep. 127:15-131:11 (Ex. 12); Tucker Dep.

104:10-106:14; 109:1-9; 113:6-10 (Ex. 13). Importantly, Pan testified more than

once that she personally did not have a problem with Plaintiff’s coaching. Ex. 12 at

306:24-309:7; 269:18-270:6; 215:2-217:4.

      Other evidence revealed that Tucker’s disclosure of this general complaint

about Pan to Oliver-Staley led to the gathering of additional students who could be

“trusted” not to tell to anyone they were meeting with Oliver-Staley to subsequently

meet with her and Tucker on January 26, 2019. Tucker-00023-24 (Ex. 14); Ex. 13

at 125:10-128:2. Tucker communicated with Kierra Fletcher, another player who

attended the January 26, 2019, meeting about this meeting via Instagram direct

message, which Tucker deleted in late February or early March 2019. Ex. 13 at

24:19-26:3.

      The evidence also showed that the complaints allegedly disclosed to Oliver-

Staley at the January 26, 2019, meeting were too broad and unsubstantiated to

                                          8
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 9 of 32




warrant an investigation on their own. Oliver-Staley testified that she believed she

needed the letters from the parents to “corroborate” what the players were saying

and that she was not able to “launch an investigation based on an unsubstantiated

complaint” or move forwarded based on a “mystery allegation.” Ex. 3 at 154:14-

156:23; 289:21-290:12. Fletcher testified that Oliver-Staley told the players on

January 26 that what they had reported “wasn’t enough.” Fletcher Dep. 189:13-18

(Ex. 15). Akin testified that Tucker told her that Oliver-Staley said they “would

need documents from parents” and that Oliver-Staley asked for parent letters

because “they needed more than just hearsay.” Akin Dep. 132:3-133:10 (Ex. 16).

      Witness testimony and other discovery further revealed that upon realizing the

player complaints alone would not be enough to warrant opening an investigation

into Plaintiff, GT administrators, including the Custodians, started actively

searching for negative information on Plaintiff for the purpose of identifying a basis

to investigate. On January 28, 2019, two days after the January 26 meeting, Oliver-

Staley, in consultation with the President’s office, directed Tucker to get letters from

parents and “past players” whom she “trusted”, noting that Durham was an ally but

it was important that “only people you guys absolutely trust are in the know.” Id. 6


6
 BOR’s handling of these alleged complaints against Plaintiff deviated sharply from
how it handled the same type of complaint actually lodged by a male student-athlete

                                           9
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 10 of 32




      Later that day, Akin’s calendar reflects that she met with “KP” – the initials

of Kaylan Pugh, a former WBB player who left the team on bad terms. Plaintiff-

009342 (Ex. 19); Ex. 16 at 135:12-20. The next day, Akin texted Oliver-Staley that

she gave two people her number for “fellowship.” Ex. 4 at 97; Ex. 16 at 138:23-

139:24. Akin claimed not to recall to whom she gave Oliver-Staley’s number, but

admitted that the only thing Akin had reported to Oliver-Staley at this time were

issues relating to WBB. Ex. 16 at 139:15-24.7 Tucker expressly acknowledged the

pretextual nature of this exercise, testifying that former players had “nothing” to do

with the complaints that had been allegedly raised on January 26 and investigating

those alleged complaints did not require going out and “looking for people to speak.”

Ex. 13 at 141:2-8; 160:24-162:11.

      Further, the evidence indicates that GT administrators pushed current players

to get letters from their parents, even when they appeared disinterested in providing



against former GT football coach Paul Johnson. The documented Johnson complaint
was not elevated to the President’s office. Ex. 6 at 36:3-37:5; Peterson Dep. 88:16-
19 (Ex. 17). Instead, the complaint was routed to the Athletic Association Human
Resources Business Partner, who reached out directly to the student (not his parents
or former teammates) twice and then closed the complaint after the student did not
respond to this limited outreach. BOR-0015476 (Ex. 18).
7
  Akin also admitted to secretly recording Plaintiff at half time of a WBB game on
January 27, the day after the players’ meeting with Oliver-Staley. Ex. 16 at 141:2-
146:22.

                                         10
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 11 of 32




them. Pan testified that she and the other players forgot to ask their parents to write

the letters and “another day like later on they asked us if our parents were willing to

write a letter still.” Ex. 12 at 305:4-12. While someone sent Tucker a letter about

Pan on January 29, Tucker did not provide the letter to anyone for weeks.8 Further,

although Fletcher’s father sent her a copy of his letter on January 29, Fletcher did

not immediately send the letter to a GT administrator. Instead, the evidence suggests

that the players may have started to change their minds about filing a complaint

against Plaintiff. Specifically, on January 31, 2019, Tucker texted Oliver-Staley that

she would “try” to get letters but that she felt “like they are fading.” Ex. 5 at 53-54.

When Oliver-Staley asked what Tucker meant, Tucker stated “Not sure if they want

to do it” and Oliver-Staley asked if she could help get them back “on track.” Id.

      At or around this time in late January 2019, Akin held a meeting (which she

convened via text messages to Fletcher that were not preserved) with the four players

who had met with Oliver-Staley on January 26, i.e. Fletcher, Pan, Daijah Jefferson,

and Anne Diouf, during which she asked them if they had provided the



8
 Tucker testified that she was the reason for the delay in submitting Pan’s letter. Ex
13 at 157:2-158:2. Assuming this is true, this conduct is also further evidence that
the complaints raised by Pan were not the egregious allegations of abuse BOR
purports them to be. Indeed, if Tucker truly harbored concerns about Pan’s well-
being, she would not delay providing the evidence purportedly needed to investigate
and remediate that alleged misconduct.
                                          11
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 12 of 32




“documentation” Oliver-Staley had requested of them. Ex. 16 at 162:22-166:5.

Fletcher, Diouf, and Jefferson responded they had not, and Akin told them they could

send the documentation to her personal email. Id. Fletcher still did not provide her

letter for another nearly two weeks, as discussed below. Neither Diouf’s nor

Jefferson’s parents ever sent a letter, although Diouf’s brother allegedly belatedly

wrote one on her behalf and sent it to Akin. Akin-0001-2 (Ex. 20).9

      The evidence also suggests that Tucker and Akin communicated with the

players about the letters in unusual ways, and in some instances deleted these

communications, justifying further inferences of illicit motives. In late January or

early February 2019, Tucker started to communicate with Pan through Telegram, an

app that automatically deletes messages after transmission. Tucker-00022 (Ex. 22).

Tucker said she communicated via Telegram for fear of someone finding the

communications.     Ex. 13 at 166:14-167:14. Both Tucker and Akin also had the

players send the letters to their personal email addresses even though that was not

their normal practice and even though it violated GT policy. Ex. 16 at 10:21-12:7;

162:22-166:11; Ex. 13 at 19:25-22:5; BOR-0024623 at 26 (Ex. 23).



9
 The document properties of the letter about Diouf list the WBB player, Anne Diouf,
as the author, not her brother. Littler did not even bother to interview Diouf’s
brother. BOR-001128 (Ex. 21).

                                        12
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 13 of 32




      Further, Tucker testified that she had Pan send the letter to her personal email

because she “knew that e-mails at Georgia Tech were open records and public

records.” Ex. 13 at 146:10-147:9.10 While Tucker claimed that she was not trying

to “hide anything from anyone”, she deleted the email sent to her personal email

address, even though she did not typically delete emails. Ex. 13 at 20:24-21:24;

155:7-156:10.11 Tucker was not sure who sent her the email and admitted that she

does not know for sure whether Pan’s mother even wrote the letter attached to it.

Ex. 13 at 20:24-24:5; 152:6-15.

      While Akin did not delete the emails transmitting the letters sent to her, her

explanation for using her personal email did not make sense. She claimed she told

the players to send the letter to her personal email to make them feel better, though



10
   As noted in footnote 3, infra, Oliver-Staley also obtained a personal phone – which
she used to communicate about Plaintiff and the Littler Investigation – because her
communications were more likely subject to disclosure under the Open Records Act.
This apparent practice of using a personal phone or email address to communicate
about state-related business for the express purpose of making it more difficult for
the documents to be disclosed pursuant to an Open Records Act request contravenes
the spirit of the Open Records Act, which was enacted so the public has easy and
broad access to government records. Ga. Code 50-18-70(a). It also potentially
violates Ga. Code 50-18-74(a), which prohibits a person from “knowingly and
willfully frustrating or attempting to frustrate the access to records by intentionally
making records difficult to obtain or review.”
11
   Tucker’s subsequent testimony about the logic of having the letter sent to her
personal email also casts doubt on the veracity of her claim that she was not trying
to hide anything. Ex. 13 at 147:18-150:3.
                                           13
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 14 of 32




she admitted that the players had not requested to send the letter to her personal

email and she could not explain what about her personal email would make them

feel better. Ex. 16 at 166:2-167:21. Further, Akin and/or BOR failed to produce the

email and letter from Diouf’s brother for approximately a year after Plaintiff had

requested documents related to the alleged student and parent complaints and only

after Plaintiff identified the existence of the email and letter in a text message

between Akin and Diouf (which BOR also belatedly failed to produce).

      The timing and nature of the escalation of the letters also grounds an inference

that they were used as a pretext to justify opening an investigation into Plaintiff. As

noted above, Pan and Fletcher had their letters on January 29, 2019. While Oliver-

Staley had asked Tucker to try to get the players “back on track” on January 31, the

letters were not escalated to Oliver-Staley or Durham for weeks. It was only after

Plaintiff filed her internal complaint of discrimination and retaliation on February 8,

that there was a rush to escalate complaints about Plaintiff upward. On February 11,

2019, at 11:23 a.m. Durham texted Stansbury to let him know that she was going to

drop off an “envelope”, the contents of which she wanted to discuss with him. BOR-

014608 (Ex. 24). Stansbury testified that he received a letter from a parent in an

envelope. Stansbury Dep. 182:4-24 (Ex. 28). At 3:43 p.m. that same day, Durham

texted Oliver-Staley to let her know that she had “one letter”, which she clarified in

                                          14
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 15 of 32




her deposition was a letter about Pan that had just been anonymously dropped off at

Durham’s receptionist’s desk. BOR-005832 (Ex. 33); Ex. 6 at 106:18-109:24.

      Later that evening, at 8:35 p.m., Akin somehow finally convinced Fletcher to

forward her the letter from her father. Akin-0003 (Ex. 25). At 9:01 p.m., Akin

texted Stansbury to ask for a call, and they arranged a time to talk that night. BOR-

0019970 (Ex. 26). A text from Stansbury to Durham on February 12 suggests that

at some point Akin provided Stansbury the letter from Fletcher’s father, but BOR

has not produced any evidence of the transmission of this letter. BOR-014611 (Ex.

27). Durham confirmed that around this same period of time she was involved in

discussions with Stansbury to identify a “path” to separate Plaintiff’s employment

that would not be in the press. Ex. 6 at 106:18-112:14. On February 13, 2019, once

Stansbury had the letters, Durham opined that she believed Stansbury wanted to use

the letters to “negotiate” Plaintiff leaving. Ex. 1. Two weeks later, GT retained

Littler ostensibly to investigate the allegations in the parent letters and a complaint

filed with Human Resources by Tucker herself.12 Ex. 28 at 189:1-191:2.

                E. The Gaps That Remain

      While Plaintiff has obtained important evidence supporting her belief that the

player and parent complaints were a pretext to launch an investigation that would


12
  Tucker also filed the Human Resources complaint on February 11, 2019.
                                      15
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 16 of 32




generate a report to justify her termination, she believes additional critical

information about these complaints existed in the Custodians’ text messages that

were not preserved. Tucker’s phone records show she was texting with Fletcher,

Pan, Jefferson, and/or Diouf on critical days from January 2019 through Plaintiff’s

termination, including January 26, the day they met with Oliver-Staley; January 28,

the day Oliver-Staley gave the directive for Tucker to get letters from parents;

January 30, the day before Tucker told Oliver-Staley that the players were

“fading”;13 and March 25, 27, and 28, the days right before and after Plaintiff’s

termination. Plaintiff-013055 (Ex. 29).14 Akin testified that she sent Fletcher a text

message to convene a meeting with her, at which she asked Fletcher, Pan, Jefferson,

and Diouf whether they had provided the “documentation” to Oliver-Staley. Ex. 16

at 162:22-165:21. Tucker testified that it was possible she texted Akin about the

critical January 26 meeting. Ex. 13 at 135:13-136:5. None of these messages were

preserved.




13
   Notably, Tucker exchanged thirty text messages with Fletcher on January 30, 2019,
and then a day later told Oliver-Staley that she felt like the players were “fading.”
14
   For purposes of Exhibit 29 the relevant phone numbers are: Tucker, 404-542-4855,
Ex. 13 at 10:14; Pan, 478-390-0616, Ex. 12 at 15:22-16:1, Fletcher, 586-222-1880,
Ex. 15 at 24:25-25:1; Diouf, 352-630-8981 and Jefferson, 804-503-7850, Ex. 32.

                                         16
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 17 of 32




      Further, Tucker and Akin testified that they texted each other and WBB

players in the 2018-19 timeframe about Plaintiff. Ex. 13 at 13:2-15:13; Ex. 16 at

266:24-269:2.15 BOR failed to preserve their messages between September 1, 2018,

and February 18, 2019, and has not produced a single text message between them

from February 18, 2019, to April 1, 2019. Akin and Durham also both testified that

they texted each other in the 2018-19 timeframe about Plaintiff and issues relating

to her employment, but BOR failed to preserve five months’ worth of their text

messages. Ex. 16 at 266:24-267:17; Ex. 6 at 83:3-16; 129:13-130:1. Tucker and

Akin both testified that they texted with Dr. Kensa Gunter, a doctor to whom Tucker

referred Pan and Fletcher about their alleged complaints about Plaintiff, but none of

these messages were preserved or produced by BOR. Ex. 13 at 13:2-14:11; Ex. 16

at 266:24-268:16. Durham also testified that she texted with Peterson, Stansbury,

Mark Rountree, and Kim Harrington about Plaintiff in the 2018-19 timeframe, but

none of those messages were preserved on Durham’s phone. Ex. 6 at 129:13-130:16.

II.   LEGAL STANDARD

      “[F]ederal law governs the imposition of spoliation sanctions.” Flury v.

Daimler Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005)). Federal Rule of Civil



15
  Tucker and Akin testified that they frequently used their work-issued phones to
text about work-related issues. Ex. 13 at 12:3-6; Ex. 16 266:16-23.
                                         17
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 18 of 32




Procedure 37(e) addresses the spoliation of electronically stored information (“ESI”)

and provides that a party spoliates ESI if “a party failed to take reasonable steps” to

preserve ESI that should have been preserved, and the ESI is lost and “cannot be

restored or replaced through additional discovery.” Upon a finding of prejudice or

intentional destruction of evidence, the court may order sanctions against a

spoliating party. Fed. R. Civ. P. 37(e)(1)-(2).

      Before the amendment of Rule 37(e), the Eleventh Circuit adopted a multi-

factor test to determine if sanctions are appropriate against a spoliating party. Flury,

427 F.3d at 944-45. Under pre-Rule 37(e) case law, Plaintiff must prove that: (1)

“the missing evidence existed at one time”; (2) BOR “had a duty to preserve the

evidence”; and (3) the evidence is crucial to Plaintiff’s prima facie case. In re

Delta/AirTran Baggage Fee Antitrust Litig., 770 F. Supp. 2d 1299, 1305 (N.D. Ga.

2011). In fashioning an appropriate sanction, the Court must consider the following

factors: (1) prejudice to Plaintiff as a result of the destruction of evidence; (2)

whether the prejudice can be cured; (3) the practical importance of the evidence; (4)

whether BOR acted in good or bad faith; and (5) the potential for abuse if sanctions

are not imposed. Flury 427 F.3d at 945.

      The Eleventh Circuit has not determined if the Flury test applies when a party

seeks spoliation sanctions for lost ESI under Rule 37(e). Pandya v. Marriott Hotel

                                          18
       Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 19 of 32




Servs., Inc., No. 1:19-CV-2743-TCB, 2021 WL 3464263, at *3–4 (N.D. Ga. Aug. 5,

2021). Accordingly, Plaintiff will address both Rule 37(e) and the Flury test.

III.   ARGUMENT

          A. BOR engaged in sanctionable spoliation of evidence.

       The Court should find that BOR engaged in sanctionable spoliation of

evidence by failing to take reasonable steps to preserve relevant text message

evidence once on notice of litigation with Plaintiff and allowing the destruction of

several months’ worth of relevant text messages.

                  1.   BOR had a duty to preserve the Custodians’ text
                       messages.

       There is no reasonable dispute that the Custodians were relevant witnesses

who had unique evidence in the form of text messages on their work-issued phones

that BOR had a duty to preserve. Dee Atta v. Cisco Sys., Inc., No. 1:18-cv-1558-

CC-JKL, 2020 WL 7384689, at *5 (N.D. Ga. Aug. 3, 2020); Dkt. 123 at pp. 17-18;

Dkt. 132 at pp. 6-7. BOR acknowledged as much when it belatedly attempted to

preserve text messages on the Custodians’ phones. See Exs. 7-11; see also Connor

v. Sun Tr. Bank, 546 F. Supp. 2d 1360, 1367-68, 1376 (N.D. Ga. 2008) (analyzing

preservation instructions given to “employees likely to possess relevant

information” and awarding spoliation sanctions for deleted email). Any attempt to

argue that BOR had no reason to believe that the Custodians had relevant text
                                    19
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 20 of 32




messages on their phones when the duty to preserve attached on February 26, 2019,

should be rejected. The Custodians were texting with GT’s then-General Counsel

about issues related to Plaintiff and her employment at the time the duty to preserve

attached. See Dkt 123 at pp. 17-18; Dkt. 132 at pp. 6-7.

                 2.       The Custodians’ text messages existed at one time.

       The Custodians’ text messages existed at one time. In its initial production

of documents, BOR produced text messages from the phones of Akin and Tucker

before February 26, 2019,16 meaning that at least as of the time BOR collected

documents to produce to Plaintiff in litigation, text messages from before February

26, 2019, on Akin’s and Tucker’s phones existed. When the duty to preserve

attached, Durham’s phone, which was set to delete text messages after 30 days, still

contained text messages dating back to January 28, 2019, a critical time period. The

Custodians all confirmed at their deposition that the messages that existed on their

phone included messages about Plaintiff during the Relevant Time Period.

Messages from the phones of other witnesses also strongly suggest that the

Custodians were sending and receiving highly relevant text messages during the



16
  See, e.g., BOR-005858 (Ex. 30) (text from Tucker to Oliver-Staley); Ex. 13 at 18:2-
19:20 (clarifying that this text message was sent on October 2018); BOR-005859
(Ex. 31) (text from Akin to Plaintiff on November 17, 2018).

                                         20
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 21 of 32




Relevant Time Period, both before and after the duty to preserve attached.17 Cf.

Connor, 546 F. Supp. 2d at 1376 (plaintiff’s discovery of one relevant email deleted

from custodian’s account “raises a concern that other relevant emails may have

existed at the time the duty to preserve arose but have since been deleted by Sun

Trust's email server”).

                   3.     BOR failed to take reasonable steps to preserve the
                          Custodians’ text messages, causing their destruction.
       When the duty to preserve attached on February 26, 2019, BOR had a duty to

take reasonable steps to preserve Custodians’ text messages. Fed. R. Civ. P. 37(e).

This duty included more than merely notifying relevant employees of a litigation

hold. “Counsel must take affirmative steps to monitor compliance so that all sources

of discoverable information are identified and searched.” Swofford v. Eslinger, 671

F. Supp. 2d 1274, 1281 (M.D. Fla. 2009); see also Hyundai Motor Am. Corp. v. N.

Am. Auto. Servs., Inc., No. 20-82102-CIV, 2021 WL 3111191, at *10-11 (S.D. Fla.

July 22, 2021) (awarding sanctions where party failed without explanation to follow

counsel’s preservation instructions, allowing important evidence to be destroyed).

       The record shows that BOR’s steps to preserve the Custodians’ text messages

were anything but reasonable. Once on notice of potential litigation with Plaintiff,



17
  See, e.g., Dkt 132 at pp. 5-9.
                                         21
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 22 of 32




BOR failed to instruct the Custodians to turn off the automatic deletion settings on

their phones; failed to timely issue a litigation hold notice; wiped Durham’s phone

while in active litigation; and delayed making images of Akin’s and Tucker’s phone

for so long that a year’s worth of messages from Akin’s phone was automatically

deleted and none of Tucker’s messages were recoverable. As a result, all text

messages between Durham and Akin and Tucker and Akin from September 1, 2018,

to February 18, 2019, a critical period of time when the Custodians were discussing

the initial player complaints, are irretrievably lost.18 All text messages between

Tucker and WBB student-athletes during the entire Relevant Time Period and Akin

and WBB student-athletes before February 18, 2019, are also irretrievably lost.

Additionally, Durham testified that she also texted Peterson and Harrington in 2018-

19 about Plaintiff, but BOR has not produced any such text messages.

      Plaintiff attempted to discover information regarding the Custodians’

communications about the player and parent complaints through depositions, but the

witnesses’ memories on these issues were conveniently fuzzy and often

contradictory, leading to serious issues of witness credibility.       Without the

Custodians’ text messages, Plaintiff’s ability to impeach them, demonstrate pretext,


18
  BOR also has not produced a single text message between Akin and Tucker from
February 18, 2019 to April 1, 2019, despite having some of Akin’s text messages
from that time period.
                                       22
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 23 of 32




and elicit true testimony is greatly impaired. See Brown v. Chertoff, 563 F. Supp. 2d

1372, 1379 (S.D. Ga. 2008) (depositions did not alleviate all prejudice where

witnesses could not remember contents of destroyed documents, and where

destroyed documents would assist plaintiff in impeaching witnesses’ credibility).

      Because BOR’s destruction of the text messages is irreversible and Plaintiff’s

ability to discover the most reliable evidence about the Custodians’ conduct is

significantly impaired, factors two (“whether the prejudice can be cured”) and five

(“the potential for abuse”) of the Flury test weigh in favor of sanctions. Flury, 427

F.3d at 945; Connor, 546 F. Supp. 2d at 1377.

                  4.      The lost text messages are crucial to Plaintiff’s case.

      The lost text messages would have greatly furthered Plaintiff’s ability to prove

her case, as they would have been central to Plaintiff’s arguments on pretext. See

Brown, 563 F. Supp. 2d at 1378 (destruction of notes prejudiced plaintiff’s ability to

prove pretext where notes “would have shed light on the decision-making process

that led to his termination” and could reveal “employer's failure to follow its own

policies”). Stansbury, the decision maker, testified that BOR decided to initiate the

Littler Investigation because of the parent letters. Information bearing on whether

these letters were legitimate or contrived for an improper purpose, and whether GT

administrators were aware of this covert plan to elicit negative information about

                                         23
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 24 of 32




Plaintiff in the wake of her protected speech, is critical information bearing on the

issue of pretext.     Specifically, this information goes to whether the Littler

Investigation was a legitimate response to player complaints, or whether it was a

sham investigation ginned up as the result of Plaintiff’s complaints of discrimination

for the purpose of justifying Plaintiff’s termination.

      Messages from the Custodians that were preserved are a critical window into

the events that led to the Littler Investigation and suggest that the letters were in fact

the product of a coordinated, covert effort by the Custodians and Oliver-Staley to

end Plaintiff’s employment. Tucker spoke openly and candidly with Pan via

Instagram direct message, including telling her to bring players to meet with Oliver-

Staley only if they could be “trusted” not to talk to anyone about the meeting, and

Oliver-Staley revealed to Tucker in text messages that the President’s office wanted

letters about Plaintiff. Akin communicated by text message with Oliver-Staley about

connecting people with Oliver-Staley for “fellowship.”19 Durham admitted in text

messages that she thought Stansbury wanted to use the letters from the parents to




19
  The 1,600 messages from Akin’s phone that BOR eventually produced for the time
period of February 18, 2019, to April 1, 2019, further showed that Akin
communicated frequently about substantive issues relating to Plaintiff, the Littler
Investigation, and Plaintiff’s employment via text messages.
                                        24
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 25 of 32




“negotiate” Plaintiff’s departure before BOR retained Littler, and that the allegations

in the first draft Littler Report were not as “compelling” as she had hoped.

      The evidence also indicates that the Custodians had more text messages about

the initial player complaints and letters that were not preserved. Tucker’s phone

records show that she exchanged text messages with the players who allegedly

complained about Plaintiff leading up to and after the January 26 meeting. Tucker’s

phone records also show that she exchanged text messages with Fletcher one day

before Tucker told Oliver-Staley that the players were “fading.” The Custodians’

testimony shows that Akin texted with Tucker and Durham in the 2018-19 timeframe

about Plaintiff and the issues related to this case. Further, Akin admitted in her

deposition that she texted Fletcher for the purpose of arranging a meeting with the

four players to discuss why their parents had not yet submitted letters.

      Given the existence of highly relevant text messages from the Custodians’

phones that are known to exist, factor one of the Flury test (whether Plaintiff “was

prejudiced as a result of the destruction of the evidence”) weighs in favor of

sanctions. Connor, 546 F. Supp. 2d 1360 at 1376 (holding “the absence of the

relevant evidence prejudices the party that would have relied on it to prove its case”

and that plaintiff’s discovery of one relevant email deleted from custodian’s account

“raises a concern that other relevant emails may have existed at the time the duty to

                                          25
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 26 of 32




preserve arose but have since been deleted”). Further, given the practical importance

of the text messages to central elements of Plaintiff’s case, factor three (“the practical

importance of the evidence”) also weighs in favor of sanctions.

                   5.      BOR acted in bad faith.

      Spoliation warrants sanctions if the destruction of the evidence is predicated

on bad faith. In re Delta, 770 F. Supp. 2d at 1305. While “mere negligence” is not

sufficient to warrant sanctions, bad faith does not require a finding of “malice.”

Pandya, 2021 WL 3464263, at *4. Prolonged delays in acting to preserve evidence,

or short delays combined with evidence that the delay was intentional, are sufficient

to warrant sanctions.

      In In re Delta, the defendant immediately issued litigations holds after

learning of its duty to preserve, and then waited three months before taking

affirmative steps to acquire and preserve the contents of the custodians’ hard drives

770 F. Supp. 2d at 1312-13. Although potential evidence was automatically deleted

in that three month period, the Court found that this short delay did not amount to

sanctionable conduct “without some evidence that Delta’s delay was intentional.”

Id. at 1313. In contrast, in Connor v. Sun Tr. Bank, the Court awarded sanctions

where a custodian did not produce a relevant email in response to counsel’s

preservation instruction and allowed it to be auto-deleted after 30 days because the

                                           26
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 27 of 32




evidence suggested the custodian intentionally failed to produce the document. 546

F. Supp. 2d at 1376-77. In Brown v. Chertoff, the Court awarded sanctions where

the defendant destroyed evidence as part of an agency-wide record purge seven

months after the plaintiff initiated legal action. 563 F. Supp. 2d at 1381.

      BOR’s conduct warrants sanctions under the case law.            Although BOR

eventually issued a litigation hold to Akin and Tucker on June 11, 2019, it appears

it did not instruct Durham to preserve relevant evidence until August 7, 2019.

Further, even after it issued belated litigation holds, BOR took no affirmative steps

to preserve the Custodians’ text messages for many more months. BOR did not

require the Custodians to disable auto-delete functions, it wiped Durham’s phone

while the parties were in active litigation, and it delayed making images of Akin’s

and Tucker’s phones for almost a year after the duty to preserve attached, at which

time a years’ worth of text messages had been automatically deleted from Akin’s

phone and all of Tucker’s text messages from the Relevant Time Period had

disappeared. Unlike in In re Delta, where the defendant took good faith steps to

preserve the evidence but just a little too late to avoid auto-deletion, BOR’s extreme

delays and affirmative destruction of evidence amounts to bad faith.

      The Custodians’ conduct also reflects bad faith, intentional efforts to hide

evidence useful to Plaintiff’s claims. The Custodians took affirmative steps to hide

                                         27
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 28 of 32




their communications when pressuring the players to procure letters from their

parents, including using communication methods they did not typically use to

conduct BOR business (including personal phones, personal email addresses, social

media, and other message apps) to conceal information, and intentionally deleting at

least one critical email related to Pan’s letter. After receiving litigation holds from

BOR, the Custodians appear to have taken no action to provide evidence from their

cell phones to BOR’s counsel or prevent the deletion of evidence.20 Like in Connor,

the evidence suggests the Custodians affirmatively acted to conceal evidence, and

this bad faith should be imputed to BOR.

      The Custodians and/or BOR also repeatedly failed to turn over obviously

relevant information that did exist and was potentially unfavorable to them. Most

notably, BOR did not initially produce a highly relevant text message thread between

Oliver-Staley and Tucker on Oliver-Staley’s personal phone in which they discussed

gathering evidence about Plaintiff, BOR’s solicitation of parent letters, and the

reluctance of some of the students to move forward with filing complaints about

Plaintiff. BOR only produced the text message thread on December 1, 2020,



20
  In its initial production of documents, BOR produced one text message from
Tucker’s phone to Oliver-Staley; nine screenshots of text messages from Akin’s
phone; and zero text messages from Durham’s phone. Akin and Durham also took
no steps to turn off the automatic deletion settings on their phone.
                                          28
      Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 29 of 32




approximately nine months after Plaintiff had originally requested it, and only after

Plaintiff provided BOR with Tucker’s phone records showing that the text message

thread existed. Text messages from Oliver-Staley’s personal phone were included

in BOR’s first production, and it is curious that she and/or BOR overlooked this

plainly relevant text message thread. Akin and/or BOR also failed to produce the

email and letter from Diouf’s brother for almost a year after Plaintiff had issued a

document request to which they were responsive.

IV.   CONCLUSION

      BOR’s repeated failures to take reasonable steps to preserve text message

evidence on the work-issued phones of the Custodians that they knew was relevant

to litigation with Plaintiff warrants sanctions. BOR’s actions and inactions have

resulted in months of text messages from a pivotal time period being deleted from

the Custodians’ phones. BOR, not Plaintiff, should bear the burden of the prejudice

that has resulted from BOR’s missteps. Failing to sanction BOR under these facts

would set a precedent that a party may repeatedly fail to take reasonable steps to

preserve relevant evidence for months without consequence.

      Accordingly, Plaintiff requests that the Court sanction BOR for its

misconduct. Flury, 427 F.3d at 943. First, because the facts evidence an intent to

deprive Plaintiff of this information, the Court should issue a jury instruction that

                                         29
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 30 of 32




the jury must or may infer the destroyed text messages demonstrated the Custodians

were attempting to solicit damaging allegations against Plaintiff for an unlawful

purpose. Pandya, 2021 WL 3464263, at *4; see also Fed. R. Civ. P. 37(e)(2).

Second, because the destroyed text messages would have been critical evidence for

Plaintiff’s pretext arguments, the Court should deny summary judgment on the issue

of pretext. Brown, 563 F. Supp. 2d at 1381 (denying summary judgment on the issue

of pretext where defendant was “clearly culpable for the destruction of evidence”

but there was no indication of intentional spoliation). Finally, the Court should

award Plaintiff the costs and attorneys’ fees incurred to redress BOR’s spoliation, as

well as any other remedy the Court deems fit to cure the prejudice to Plaintiff. See,

e.g., Alabama Aircraft Indus., Inc. v. Boeing Co., 319 F.R.D. 730, 747 (N.D. Ala.

2017) (awarding fees and costs incurred for Rule 37(e) motion).

                                       Respectfully submitted,
                                       /s/ Colleen E. Coveney
                                       Lisa J. Banks*
                                       banks@kmblegal.com
                                       Colleen E. Coveney
                                       Georgia Bar No. 686460
                                       coveney@kmblegal.com
                                       Joseph Abboud*
                                       abboud@kmblegal.com
                                       Marilyn Robb*
                                       robb@kmblegal.com
                                       Katz, Marshall & Banks, LLP
                                       1718 Connecticut Avenue, NW, Seventh Fl.
                                         30
    Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 31 of 32




                                  Washington, D.C. 20009
                                  Phone: (202) 299-1140
                                  Fax: (202) 299-1148

                                  *(admitted pro hac vice)

                                  Edward D. Buckley
                                  Georgia Bar No. 092750
                                  edbuckley@buckleybeal.com
                                  J. Kyle Brooks
                                  Georgia Bar No. 773561
                                  kbrooks@buckleybeal.com
                                  Buckley Beal LLP
                                  600 Peachtree Street NE, Suite 3900
                                  Atlanta, GA 30308
                                  Telephone: (404) 781-1100
                                  Facsimile: (404) 781-1101

                                  Counsel for Plaintiff


Dated: August 31, 2021




                                    31
     Case 1:20-cv-00502-TCB Document 168-1 Filed 08/31/21 Page 32 of 32




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared in compliance with Local Rule 5.1(C) in 14-point Times New Roman

type face.

                               This 31th day of August, 2021.

                                       s/ Colleen E. Coveney
                                       Colleen E. Coveney
                                       Georgia Bar No. 686460

                                       Counsel for Plaintiff
